DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 5/12/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
   	 A person shall be entitled to a patent unless -                 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or                 otherwise available to the public before the effective filing date of the claimed invention.4.  	Claims 4, 5 and 7 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzawa et al. (8,973,446, hereinafter Fukuzawa – See IDS dated 8/9/22).
 	Regarding claim 4, Fukuzawa discloses an apparatus comprising a sensor die (base) 71a (See Fig. 17A) configured to receive an applied force, wherein the sensor die comprises a top surface and a bottom surface opposite thereto, a sensing element 50 arranged on the bottom surface of the sensor die, wherein the sensing element is configured to convert a strain to a signal that is proportional to the strain, and digital circuitry 117a (See Fig. 17B) arranged on the bottom surface of the sensor die, wherein the digital circuitry is operable to receive the signal from the sensing element and provide an output code based on a plurality of predetermined force thresholds (See Col. 5, lines 20 – 27, Col. 15, lines 55 – 62 and Col. 23, lines 61 – 66). 	Regarding claim 5, the sensing element 50 comprises a piezoresisttve, piezoelectric, or capacitive transducer (See Col. 14, lines 30 - 38). 	Regarding claim 7, the sensing element 50 comprises a piezoelectric sensing element and the piezoelectric sensing element comprises a piezoelectric layer between electrodes 51, 52 (See Fig. 6A, See Col. 10, lines 20 – 41 and Col. 15, lines 31 – 37). 
 	Regarding claim 8, a plurality of electrical terminals 57a, 57b (See Fig. 1) are arranged on the bottom surface of the sensor die, wherein the digital electrical output signal produced by the digital circuitry is routed to the electrical terminals (See Col. 6, lines 54 - 59). 	Regarding claim 9, the electrical terminals comprise solder bumps or copper pillars (See Fig. 1). 	Regarding claim 10, a sealed cavity is formed between the sensor die and a cap 45 is attached to the top surface of the sensor (See Figs. 6A and 17A). 	Regarding claim 11, the cap 45 is attached to a top surface of the sensor die (See Figs. 6A and 17A). 	Regarding claim 12, the flexure is formed in the sensor die by etching and the flexure is operable to convert the applied force into the strain at the bottom surface of the sensor die (See Fig. 14).
 	Regarding claim 13, a gap is located between the sensor die and the cap and is configured to narrow with application of the applied force such that the flexure 1s unable to deform beyond its breaking point (See Figs. 5B, 7A).
5. 	Claims 14 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. (9,425,328, hereinafter Marx). 	Regarding claim 14, Marx discloses an apparatus comprising forming a sensing element 102 at a first surface of a sensor die 101, forming circuitry 203 at the first surface of the sensor die, forming a trench 280 in a second surface of the sensor die; and bonding a cap 807 to the second surface of the sensor die to produce a sealed cavity between the cap and the sensor die, wherein the sealed cavity is defined by the trench; and the sealed cavity defines a volume enclosed by the cap and the sensor die (See Figs. 4, 8B, 9, See Col. 5, lines 34 – 43 and Col. 6, lines 11 – 64). 	Regarding claim 15, the trench 280 defines an outer wall of the sensor die and the cap is bonded to the second surface or outer wall of the sensor die (See Figs. 4 and 9).   	Regarding claim 16, an overload gap 304, 383 (See Fig. 7A) is formed in at least the second surface of the sensor die 101 (See Col. 3, lines 53 – 67).  
 	Regarding claim 17, a plurality of electrical terminals 809 are formed at the first surface of the sensor die (See Fig. 12).  
 	Regarding claim 18, a sensing element 102 is formed at a bottom surface of a sensor die, the sensing element is operable to convert a strain to a signal that is proportional to the strain, circuitry 203 is located at the bottom surface of the sensor die and is operable to receive the signal from the sensing element; a cap 807 is attached to a top surface of the sensor die; and a sealed cavity 706 is formed between the cap and the sensor die, the sealed cavity defining a volume that is enclosed by the cap and the sensor die (See Figs. 4, 8B, 9, See Col. 5, lines 34 – 43 and Col. 6, lines 11 – 64). 	Regarding claim 19, the circuitry is operable to provide an output code based on a plurality of predetermined force thresholds (See Col. 14, lines 29 – 47).  
 	Regarding claim 20, the sensing element comprises a piezoresistive sensing element, a piezoelectric sensing element, or a capacitive sensing element (See Figs. 8A, 8B, See Col. 6, lines 11 – 31).  
 	Regarding claim 23, a gap 304 is located between the sensor die 101 and the cap 807, wherein the gap is operable to narrow with application of an applied force such that the flexure is unable to deform beyond a breaking point of the flexure (See Figs. 7A, 8B).
                                         Claim Rejections - 35 USC § 103
6.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa in view of Wilner (8,096,188 – See IDS dated 8/9/22). 	Regarding claim 6, Fukuzawa discloses an apparatus comprising a sensor die (base) 71a (See Fig. 17A) configured to receive an applied force, wherein the sensor die comprises a top surface and a bottom surface opposite thereto, a sensing element 50 arranged on the bottom surface of the sensor die, wherein the sensing element is configured to convert a strain to a signal that is proportional to the strain, and digital circuitry 117a (See Fig. 17B) arranged on the bottom surface of the sensor die, wherein the digital circuitry is operable to receive the signal from the sensing element and provide an output code based on a plurality of predetermined force thresholds (See Col. 5, lines 20 – 27, Col. 15, lines 55 – 62 and Col. 23, lines 61 – 66). 	Fukuzawa fails to disclose that the sensing element comprises the piezoresistive sensing element; and the piezoresistive sensing element comprises a doped region of a first conductivity type formed between at least two doped regions of a second conductivity type.	However, Wilner discloses an apparatus comprising a p-type piezoresistive sensing element 20 formed in an n-type well on a p-type substrate 26 (See Col. 8, lines 14 - 24).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fukuzawa according to the teachings of Wilner for the purpose of, advantageously providing an improved sensing element since this type of device includes mechanical-to-electrical sensing structures that use electrochemistry to define gage links with P-type piezoresistor elements.9. 	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marx in view of Brosh (2013/0341741 – See IDS dated 8/9/22). 	Regarding claim 21, Marx discloses an apparatus comprising a sensing element 102 is formed at a bottom surface of a sensor die, the sensing element is operable to convert a strain to a signal that is proportional to the strain, circuitry 203 is located at the bottom surface of the sensor die and is operable to receive the signal from the sensing element; a cap 807 is attached to a top surface of the sensor die; and a sealed cavity 706 is formed between the cap and the sensor die, the sealed cavity defining a volume that is enclosed by the cap and the sensor die (See Figs. 4, 8B, 9, See Col. 5, lines 34 – 43 and Col. 6, lines 11 – 64). 	Marx fails to disclose a flexure that is located in the sensor die, wherein the flexure is operable to convert an applied force into the strain at the bottom surface of the sensor die.   	However, Brosh discloses an apparatus comprising flexures 14 located in a sensor die 12, the flexure is operable to convert an applied force into the strain at the bottom surface of the sensor die (See Fig. 1, See Pg. 1, Paras. 0015 – 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Marx according to the teachings of Brosh for the purpose of, advantageously providing an improved MEMS force device since this type of device is compact, mass producible and cost effective for force sensors (See Brosh, Pg. 1, Para. 0003).
Regarding claim 22, Marx fails to disclose that the sensing element is at least partially below the flexure.  
 	However, in Brosh, the sensing element 12 is at least partially below the flexure 14 (See Fig. 1).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Marx according to the teachings of Brosh for the purpose of, advantageously providing an improved MEMS force device since this type of device is compact, mass producible and cost effective for force sensors (See Brosh, Pg. 1, Para. 0003).

 	                                              Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/19/22